AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                    Page I of I



                                          UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                                     JUDGMENT IN A CRIMINAL CASE
                                              v.                                                                  (For Offenses Committed On or After November I, 1987)


                  Alejandro Toscano-Contreras                                                                     Case Number: 3:19-mj-20386-RNB

                                                                                                                  Gary Paul Burcham
                                                                                                                  Defendant 's Attorney


REGISTRATION NO. 99674408

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                       ------~------------------------------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                                            Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                                   1


 D The defendant has been found not guilty on count(s) -------------------------------------
 0 Count(s) ------------------------------------dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:
                                  TWENTY-FIVE (25) DAYS


 181 Assessment: $10 WAIVED 181 Fine: WAIVED
 1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                Friday, January 25, 2019
                                                                                                                Date of Imposition of Sentence
                                                                                            _........ '"'



                                                                                                       \
                                                                                                            I
                                                                                                            \   UNITED STATES MAGISTRATE JUDGE
                                                                                    '
                                t__ - · ..... .,_ ..... --- - , .. _. . .: ....~... - .\                    l
                                                                                                            i
                           U
                               (
                               ' .
                                   .
                                          < >::. .; . . (..
                                            i I( ! ' ; "-•' \, . .
                                            i                ~    (' ·.;. . .
                                                                    I        .




                                                                           ,.~.~~ ~~ ~
                                                                                         !1": · -·,
                                                                                                        '\
                                                                                                                                                        3: 19-mj-20386-RNB
                           -- ·----
                               0'     0   0    '




                                                   -   -·-- --·     --                  M
